Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
28, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00535-CV


                      DANIEL SCSAVNICKI, Appellant

                                        V.

                            MARK HAYES, Appellee

                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 13-06-22020


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed May 25, 2018. On August 22, 2018,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.